


Exhibit 10.2


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT OF
JOHN W. HEDGES


This First Amendment to the Employment Agreement is made and entered into on
December 15, 2015, by and between First Mid-Illinois Bancshares, Inc. (the
“Company”), a corporation with its principal place of business located in
Mattoon, Illinois, and John W. Hedges (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of December 12, 2014 (the “Employment Agreement”) and now desire to
amend the Employment Agreement to extend its term and shorten the term of the
covenant not to compete.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Employment
Agreement as follows, effective as of December 31, 2015:


1.
By amending first sentence of Section 1.01 to delete the reference to “December
31, 2015” and replace it with “December 31, 2016.”



2.
By amending the first sentence of Section 6.01 to delete the reference to “two
years” and replace it with “one year.”



IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement on the 15th day of December, 2015.


FIRST MID-ILLINOIS BANCSHARES, INC.


By: /s/ Joseph R. Dively                            
Its: Chairman and Chief Executive Officer                            
JOHN W. HEDGES


/s/ John W. Hedges
                            








